Citation Nr: 1647028	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  99-01 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for eye condition.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for low back pain.

9.  Entitlement to a rating higher than 10 percent for scars, residuals bilateral hallux valgus repairs.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her friend


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1985 to December 1985 and on active duty from December 1990 to May 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2011, and September 2013 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The May 2009 rating decision denied service connection for irritable bowel syndrome (IBS), diabetes mellitus type II, and tinnitus.  The Veteran's notice of disagreement on the issues of service connection for IBS and tinnitus was received in March 2010.  She did not appeal the denial of service connection for diabetes mellitus.  Service connection for tinnitus was granted in an October 2011 rating decision.  The RO issued an October 2011 statement of the case on the issue of service connection for IBS.  The Veteran perfected her appeal with a December 2011 VA Form 9.  At which time, she requested a Travel Board hearing.

The December 2011 rating decision denied service connection for bilateral hearing loss, eye condition, sleep apnea, sinusitis, and low back pain.  The Veteran's notice of disagreement was reduced to writing in a December 2011 Report of General Information.  The RO issued a November 2015 statement of the case on these issues.  The Veteran perfected her appeal with a November 2015 VA Form 9.  At which time she requested a video conference hearing.

The September 2013 rating decision granted service connection for scars, residuals bilateral hallux valgus repairs; continued the existing ratings for posttraumatic stress disorder and bilateral hallux valgus; confirmed and continued the prior denials of service connection for chronic fatigue syndrome and fibromyalgia; denied service connection for hysterectomy scars; denied entitlement to special monthly compensation; and denied entitlement to special monthly pension.  The Veteran's notice of disagreement on the issues of the initial rating for scars, residuals bilateral hallux valgus repairs, and service connection for chronic fatigue syndrome and fibromyalgia only was received in October 2013.  The RO issued a November 2015 statement of the case and the Veteran perfected her appeal with a November 2015 VA Form 9.  At which time she requested a video conference hearing.

In August 2014, the Board remanded this case for further development.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.

The issues of service connection for chronic fatigue syndrome, eye condition, sinusitis, sleep apnea, and low back pain and a higher rating for scars, residuals bilateral hallux valgus repairs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and has a current diagnosis of irritable bowel syndrome (IBS), with frequent episodes of bowel disturbance with abdominal distress.

2.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and has a current diagnosis of fibromyalgia, which is treated with medication.

3.  The Veteran has not had a hearing loss disability for VA purposes at time from contemporaneous to when she filed her claim to the present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome have all been met.  38 U.S.C.A. § 1117 (d) (West 2014); 38 C.F.R. § 3.317 (2015).

2.  The criteria for service connection for service connection for fibromyalgia have all been met.  38 U.S.C.A. § 1117 (d) (West 2014); 38 C.F.R. § 3.317 (2015).

3.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2008 (IBS), February 2010 (hearing loss, sinusitis, low back pain, eye condition, sleep apnea, IBS), June 2010 (hearing loss, low back pain, IBS, sleep apnea, eye condition, sinusitis), and June 2013 (IBS, chronic fatigue syndrome, fibromyalgia).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in September 2009 (hearing loss), June 2010 (hearing loss), and October 2011 (Gulf War exam).  These examination contained all information needed to rate the disabilities.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection - Undiagnosed Illness

The Veteran is seeking service connection for IBS, fibromyalgia, and chronic fatigue syndrome, to include as due to undiagnosed illness.

As an initial matter, the Board finds that the Veteran is a Persian Gulf Veteran within the definition of 38 C.F.R. § 3.317 as a result of her documented service in Saudi Arabia from January 1991 to May 1991.  See 38 C.F.R. § 3.2(i).

As a Persian Gulf Veteran, the Veteran may be entitled to compensation if she 
"exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]" which have manifested to a compensable degree either in service or no later than December 31, 2016, and such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

A qualifying chronic disability means a chronic disability resulting an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

Here, the record contains diagnoses of IBS and fibromyalgia, which are both considered medically unexplained chronic multisymptom illnesses for which service connection can be presumed if the disability manifests to a compensable degree prior to December 31, 2016.  See 38 C.F.R. § 3.317 (a)(2)(B)(3) Note.  The question then becomes whether these conditions have manifested to a compensable degree.  

A compensable degree of IBS requires at least moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  The record shows IBS with frequent episodes of bowel disturbance with abdominal distress.  See October 2011 Gulf War General Medical Examination.  Thus, the Veteran is entitled to presumptive service connection for this disorder.

A compensable degree of fibromyalgia requires at least widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms requiring continuous medication for control.  See 38 C.F.R. § 4.71a, DC 5025.  Here, the record shows that the Veteran treats her fibromyalgia with medication.  See e.g., July 2012 private treatment record.  Thus, the Veteran is entitled to presumptive service connection for this disorder.
	

III.  Service Connection - Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.

The Board notes that there is an important distinction between hearing impairment and a hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, however, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The dispositive matter as to this claim is whether the Veteran has had the claimed disability during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In this case, however, the record does not show hearing impairment that qualifies as a disability for VA purposes.  The record does not contain any current audiogram results or other medical evidence of hearing impairment sufficient to show that the Veteran meets the requirements of 38 C.F.R. § 3.385.  While the Veteran has reported hearing loss, the determination that her hearing loss rises to the level of impairment necessary to qualify as a disability for VA purposes as opposed to a lesser degree of hearing loss requires specific objective measurements.

VA afforded the Veteran audiology examinations in 2009 and 2010.  The results of testing from the September 2009 examination were puretone thresholds and speech recognition scores that did not meet the § 3.385 for a hearing loss disability in either ear.  The June 2010 examination report includes a finding by the audiologist that the results obtained from audiological testing revealed unreliable pure tone thresholds for both ears.  The audiologist explained that the bone conduction scores were inconsistent with the air conduction scores.  The Board finds that the audiologist's statement and explanation are adequate and sufficient medical evidence.  The examination did not show a hearing loss disability for VA purposes.  There is sufficient medical evidence to decide this case.  

In the absence of evidence that the Veteran currently has hearing impairment as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley, 5 Vet. App. 155.  Consequently, service connection for hearing loss is not warranted.


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for fibromyalgia is granted.

Service connection for hearing loss is denied.


REMAND

The Veteran reports that she has chronic fatigue syndrome.  The record does not currently show a diagnosis of this condition.  As this is a condition which is entitled to presumptive service connection for Persian Gulf Veterans, an examination is necessary to determine if the Veteran has that condition.

The Veteran is seeking service connection for an eye condition to include dry eye and scarring, which she attributes to sand and dust during service.  The record shows a diagnosis of corneal abrasion of the left eye.  The Veteran testified that she has a medical background as a nurse, including a Masters degree in nursing.  Her opinion as to the cause of her eye condition is therefore sufficient to trigger VA's duty to assist by providing a medical examination to determine if she has a current eye condition related to her reported in-service exposure to dust and sand.

The record shows treatment for sinusitis in December 1995, March 2009, and December 2012.  The Veteran has linked this to exposure to environmental hazards in the Persian Gulf.  Thus an examination is necessary to determine if the Veteran has a current sinus condition related to her reported in-service environmental hazard exposure.

At her hearing, the Veteran testified that she had been diagnosed with sleep apnea, which she believed had begun in service because she had been told that she snored and stopped breathing at night during service.  Thus an examination is necessary to determine if the Veteran has sleep apnea related to her military service.

The Veteran has been treated for chronic low back pain.  She has linked this to an injury during her Gulf War service wherein she jumped in a foxhole in an attempt to protect local children from fires, landmines, and live rounds.  Later, she testified that she injured her back during service due to repeated lifting of heavy litters and gurneys.  Thus an examination is necessary to determine if the Veteran has a current low back condition related to her reported in-service injuries.

Finally, the Veteran testified that she had four scars that were residuals bilateral hallux valgus repairs.  The existing VA examinations only note two.  As the number of scars affects the disability rating, a new examination is necessary to clarify the number of scars.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War or chronic fatigue syndrome examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must clarify whether the Veteran has chronic fatigue syndrome.  If no such diagnosis can be provided, the examiner should address the Veteran's reported symptoms and provide an opinion as to the cause of these symptoms.

If another diagnosis is reached, the examiner should provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current condition was incurred in or was otherwise causally related to her active duty military service.

If the examiner cannot provide the above requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA eye examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must include a rationale to support all opinions provided.  This examiner should address the following:

a.  Does the Veteran have a current eye condition, aside from refractive errors?

b.  If so, is it at least as likely as not (50 percent probability or greater) that any current eye condition was incurred in or was otherwise causally related to her active duty military service, to include exposure to dust and sand in the Persian Gulf?

The examiner should also address the Veteran's documented post-service injury to the eye from a tree branch in August 2009.

If the examiner cannot provide the above requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Schedule the Veteran for a VA sinus examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must include a rationale to support all opinions provided.  This examiner should address the following:

a.  Does the Veteran have a chronic sinus condition, to include sinusitis?

b.  If so, is it at least as likely as not (50 percent probability or greater) that any current sinus condition was incurred in or was otherwise causally related to her active duty military service, to include exposure to environmental hazards in the Persian Gulf?

If the examiner cannot provide the above requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Schedule the Veteran for a VA sleep apnea examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must include a rationale to support all opinions provided.  This examiner should address the following:

a.  Does the have Veteran sleep apnea?

b.  If so, is it at least as likely as not (50 percent probability or greater) that any current sleep apnea was incurred in or was otherwise causally related to her active duty military service?

If the examiner cannot provide the above requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  Schedule the Veteran for a VA spine examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back condition was incurred in or was otherwise causally related to her active duty military service, to include her report of a back injury from jumping into a foxhole during service and/or due to repeated lifting of heavy litters and gurneys.

The examiner should also address the Veteran's documented post-service back injury following a fall from a ladder while painting the ceiling in December 1993.

If the examiner cannot provide the above requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

6.  Schedule the Veteran for a VA scars examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should determine the current severity of the Veteran's scars, residuals bilateral hallux valgus repairs.  In doing so, the examiner should clearly state the number of associated scars on each foot.

7.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


